Fitzsimons, Ch. J.
The judgment must be reversed and the complaint dismissed. The plaintiff’s own testimony shows that at Detroit, he hired one of the defendant’s sleeping berths to the city of Hew York, and thus became a passenger; that he had sufficient money in his purse to pay for his meals and other expenses that he might make coming down the road, and that, in addition, he had $1,250 in cash in a fob pocket in his pantaloons, the latter fund being the result of certain collections and the balance of a -bank account collected a short time before, which fund he did not intend to use or meddle with, except to deposit it in a bank in Boston, when he got there.
This $1,250 he lost in the sleeping berth between Buffalo and Yew York, and he, claiming that such loss was due to the defendant’s negligence, brought this action, and by the verdict of the jury recovered the amount.
I think that the rule of law, applicable to this case, is just, full and broad, and that there is nothing technical, harsh or arbitrary about it, and I think it may safely and briefly be stated to be; that a plaintiff 'can only recover, in actions of this character, such a reasonable sum as a man might properly and usually cany on his person for traveling expenses; the reasonableness of such sum, of course, depending upon surrounding circumstances, such as ‘ *514Ms position and condition in life, Ms responsibility to others traveling under Ms care, distance traveled, etc.
In [Ms case, the plaintiff had determined how much Ms expenses to tMs city should cost him, which he certainly had a right to do, that he was not stingy with himself was apparent, because he had at least $5 left of the fund, set apart for himself, after he had reached the city of New York.
It is, therefore, very apparent that the $1',250 was not necessary for his traveling expenses; that he never deemed it so; that he did not carry it with him on Ms person for any such purpose, and that the only reason why he did so carry it, was that he might deposit it in bank in Boston when he arrived there.
It appears that he desired to act as Ms own banker or safe deposit company, and in so doing he assumed all risk of that capacity, but cannot charge the defendant with damage caused, by the loss in question, unless the responsibility of the custody' of said • fund was assumed by it, wMch is not claimed here.
Eor the reason that said $1,250 was not a necessary or reasonable part of plaintiff’s traveling expenses from Detroit to the city of New York, the defendant’s motion to dismiss the complaint should have been granted, and the judgment must be reversed and the complaint dismissed; with costs to the appellant.-
O’Dwyer and McCarthy, JJ., concur.
Judgment reversed, and complaint dismissed, with costs’ to appellant. ¡ ’